NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 22 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ZENGQUAN WANG,                                  No.    15-70347

                Petitioner,                     Agency No. A089-903-358

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 18, 2020**


Before: TROTT, SILVERMAN, and N.R. SMITH, Circuit Judges.

      Zengquan Wang, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his applications for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-

40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies in the record regarding the circumstances of Wang’s

wife’s second pregnancy and what clinic his wife went to when her pregnancy was

discovered. Id. at 1044 (adverse credibility findings are reviewed under the totality

of the circumstances). Wang argues to us that the agency did not provide him with

an opportunity to explain the inconsistencies. However, we lack jurisdiction to

consider his claim because a careful examination of his brief to the agency

demonstrates that he did not raise it before the BIA and it is the type of claimed

due process violation that can be corrected by the BIA. See 8 U.S.C. § 1252(d)(1);

Sola v. Holder, 720 F.3d 1134, 1135-36 (9th Cir. 2013). (“This court may review a

final order of removal only if ‘the alien has exhausted all administrative remedies

available to the alien as of right.’”) In the absence of credible testimony, Wang’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003).

      Substantial evidence also supports the agency’s denial of Wang’s CAT

claim because it was based on the same evidence found not credible, and Wang


                                          2                                    15-70347
does not point to any other evidence in the record that compels the conclusion that

it is more likely than not he would be tortured by or with the consent or

acquiescence of the government if returned to China. See Shrestha, 590 F.3d at

1048-49.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                  15-70347